 

Exhibit 10.12

 

IEC ELECTRONICS CORP.

 

OPTION AWARD AGREEMENT

PURSUANT TO

2010 OMNIBUS INCENTIVE COMPENSATION PLAN

 

(Incentive Stock Option)

 

OPTION AWARD AGREEMENT, executed in duplicate as of the ____ day of_______,
20___, between IEC Electronics Corp., a Delaware corporation (the "Company"),
and_________________, an officer [employee] of the Company (the "Optionee").

 

RECITALS:

 

A.           In accordance with the provisions of the 2010 Omnibus Incentive
Compensation Plan of the Company (the "Plan") and pursuant to a resolution duly
adopted by the Compensation Committee of the Board of Directors of the Company
on ________________________, the Company is authorized to execute and deliver
this Agreement on the terms and conditions herein set forth.

 

B.           All capitalized terms in this Agreement shall have the meaning
assigned to them in the Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

1.          Grant of Option. Subject to all the terms and conditions of the Plan
and this Agreement, the Company hereby grants to the Optionee as of
____________________ (the "Date of Grant") an Incentive Stock Option (the
"Option") to purchase up to _________ shares of common stock of the Company
(such number being subject to adjustment as provided in Section 10), $.01 par
value, on the terms and conditions herein set forth. The Option shall be
exercisable from time to time during the option term specified in Section 3 at
the Option Exercise Price specified in Section 2.

 

 

 

 

2.          Option Exercise Price. The option exercise price per share of common
stock covered by this Option shall be $_______.

 

3.          Option Term. This Option shall have a term of seven (7) years
measured from the Date of Grant and shall accordingly expire at 5:00 p.m.
(Eastern Time) on ________________(the “Expiration Date”), unless sooner
terminated in accordance with Section 7.

 

4.          Exercise. This Option may be exercised:

 

(a) with respect to all or any part of ___________% of the shares covered hereby
at any time on or after________________________;

 

(b) with respect to all or any part of ______ % of the shares covered hereby
(and with respect to which this option has not yet been exercised) at any time
on or after________________________;

 

(c) with respect to all or any part of _______________% of the shares covered
hereby (and with respect to which this option has not yet been exercised) at any
time on or after________________________; and

 

(d) with respect to all or any part of all of the shares covered hereby (and
with respect to which this option has not yet been exercised) at any time on or
after ________________________.

 

5.          Non-Transferability of Option. This Option shall be exercisable
during Optionee’s lifetime only by Optionee and may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by
Optionee’s will or by the laws of descent and distribution. Any attempted
assignment, transfer, pledge, hypothecation, or other disposition of the Option
contrary to the provisions hereof, and the levy of any execution, attachment, or
similar process upon the Option, shall be null and void and without effect.

 

2

 

 

6.            Manner of Exercising Option.

 

(a)          In order to exercise this Option with respect to all or any part of
the shares of Stock for which this Option is at the time exercisable, Optionee
(or any other person or persons exercising the Option) must take the following
actions:

 

(i)          Execute and deliver to the Company a Notice of Exercise (“Notice”)
(in the form attached to this Agreement) for the shares of Stock for which the
Option is exercised, which Notice may require the Optionee to certify in a
manner acceptable to the Company that Optionee is in compliance with the terms
and conditions of the Plan and this Agreement; and

 

(ii)         Pay the aggregate Option Exercise Price for the purchased shares in
one or more of the following forms:

 

(A)         by cash, wire transfer or check made payable to the Company;

 

(B)         in shares of Stock held by Optionee (or any other person or persons
exercising the Option) for at least six (6) months and valued at Fair Market
Value on the date of exercise; or

 

3

 

 

(C)         through a special sale and remittance procedure pursuant to which
Optionee shall concurrently provide irrevocable instructions (I) to the approved
brokerage firms to effect the immediate sale of the purchased shares and remit
to the Company, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate Option Exercise Price payable for the
purchased shares plus all applicable federal, state and local income and
employment taxes required to be withheld by the Company by reason of such
exercise and (II) to the Company to deliver the certificates for the purchased
shares directly to such brokerage firm in order to complete the sales
transaction.

 

Except to the extent the sale and remittance procedure is utilized in connection
with the Option exercise, payment of the Option Exercise Price must accompany
the Notice delivered to the Company in connection with the Option exercise.

 

In the event this Option is exercised by any person or persons other than the
Optionee, the Notice shall be accompanied by appropriate proof of the right of
such person or persons to exercise the Option.

 

(iii)        Make appropriate arrangements with the Company for the satisfaction
of all federal, state and local income and employment tax withholding
requirements applicable to the Option exercise.

 

(b)          As soon as practical after the date of exercise, the Company shall
issue to or on behalf of Optionee (or any other person or persons exercising
this Option) a certificate for the purchased shares of Stock, with the
appropriate legends, if any, affixed thereto.

 

(c)          In no event may this Option be exercised for any fractional shares.

 

7.            Termination of Employment.

 

If the Optionee has a Termination of Employment (as defined in the Plan), the
following provisions shall apply:

 

(a)          Death. If the Optionee’s Termination of Employment is on account of
death, then unvested Options shall be forfeited, and Options, to the extent they
are vested on the date of Termination of Employment, may be exercised, in whole
or in part, by the Optionee’s Designated Beneficiary (as defined in the Plan) at
any time on or before the earlier to occur of (x) the Expiration Date of the
Option and (y) the first anniversary of the date of such Termination of
Employment.

4

 

 

(b)          Disability. If the Optionee’s Termination of Employment is on
account of Disability, unvested Options shall be forfeited, and Options, to the
extent they are vested on the date of Termination of Employment, may be
exercised, in whole or in part, by the Optionee at any time on or before the
earlier to occur of (x) the Expiration Date of the Option and (y) the first
anniversary of the date of such Termination of Employment.

 

(c)          Cause. If the Optionee’s Termination of Employment is on account of
cause, all outstanding Options, vested and unvested, shall terminate and be
forfeited on the date of such Termination of Employment.

 

(d)          Other Reasons. If the Optionee’s Termination of Employment is for
any reason other than those enumerated in Sections (a) through (c), unvested
Options shall be forfeited, and Options, to the extent they are vested on the
date of Termination of Employment, may be exercised, in whole or in part, by the
Optionee at any time on or before the earlier to occur of (x) the Expiration
Date of the Option and (y) three (3) months after the date of such Termination
of Employment.

 

(e)          Death After Termination of Employment. If (i) the Optionee’s
Termination of Employment is for any reason other than death and (ii) the
Optionee dies after such Termination of Employment but before the date the
Options must be exercised as set forth in the preceding subsections, unvested
Options shall be forfeited, and any Options, to the extent they are vested on
the date of the Optionee’s death, may be exercised, in whole or in part, by the
Optionee’s Designated Beneficiary at any time on or before the earlier to occur
of (x) the Expiration Date of the Option and (y) the first anniversary of the
date of death.

 

5

 

 

8.            Detrimental Activities.

 

(a)          The Committee may cancel, rescind, suspend, withhold or otherwise
limit or restrict this Option at any time if Optionee is not in compliance with
all applicable provisions of this Agreement and the Plan, or if Optionee engages
in any “Detrimental Activity”. For purposes of this Agreement, “Detrimental
Activity” includes: (i) the rendering of services for any organization or
engaging directly or indirectly in any business which is or becomes competitive
with the Company, or which organization of business, or the rendering of
services to such organization or business, is or becomes otherwise prejudicial
to in conflict with the interests of the Company; (ii) the disclosure to anyone
outside the Company, or the use in other than the Company’s business, without
prior written authorization from the Company, of any confidential information or
material relating to the business of the Company, acquired by the Optionee
either during or after employment with the Company; (iii) activity that results
in termination of Optionee’s employment for cause; (iv) a violation of any
rules, policies, procedures or guidelines of the Company, including, but not
limited to, the Company’s Code of Conduct; (v) any attempt, directly or
indirectly, to induce any employee of the Company to be employed or perform
services elsewhere or any attempt, directly or indirectly, to solicit the trade
or business of any current or prospective customer, supplier or partner of the
Company or (vi) any other conduct or act determined by the Board to be
injurious, detrimental or prejudicial to any interest of the Company.

 

6

 

 

 

(b)          Upon exercise of this Option, Optionee, if requested by the
Company, shall certify in a manner acceptable to the Company that Optionee is in
compliance with the terms and conditions of the Plan.

 

(c)          In the event Optionee engages in Detrimental Activity under the
provisions of (i)-(vi) of Section 8(a) prior to, or during the six months after,
any exercise of this Option, such exercise may be rescinded within two years
thereafter. In the event of any such rescission, Optionee shall pay to the
Company the amount of any gain realized or payment received as a result of the
rescinded exercise, in such manner and on such terms and conditions as may be
required, and the Company shall be entitled to set-off against the amount of any
such gain any amount owned to Optionee by the Company.

 

9.          General Restriction. This Option shall be subject to the requirement
that if at any time the Board of Directors in its discretion shall determine
that the listing, registration or qualification of the shares subject to such
Option on any securities exchange or under any state or federal law, or the
consent or approval of any government regulatory body, is necessary or desirable
as a condition of, or in connection with, the granting of such Option or the
issuance or purchase of shares thereunder, such Option may not be exercised in
whole or in part unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Board of Directors.

 

7

 

 

10.          Option Adjustments; Change in Control.

 

(a)          In the event of a stock dividend, stock split or other change in
corporate structure or capitalization affecting the common stock or any other
transaction (including, without limitation, an extraordinary cash dividend)
which, in the determination of the Compensation Committee (the "Committee") of
the Board of Directors, affects the common stock such that an adjustment is
required in order to preserve the benefits or potential benefits intended to be
made available under the Plan, then the Committee, in its sole discretion, shall
equitably adjust any or all of (i) the number and kind of shares of stock
subject to this Option, and (ii) the exercise price with respect to the
foregoing, provided that the number of shares subject to this Option shall
always be a whole number; provided, however, each such adjustment shall comply
with the rules of Section 424(a) of the Code and in no event shall any
adjustment be made which would render any the options granted hereby to be other
than Incentive Stock Options for purposes of Section 422 of the Code.

 

(b)          In the event of a Change in Control (as defined in the Plan), the
first paragraph of Article X of the Plan shall not apply, and this Option shall
be deemed to be fully vested and exercisable immediately prior thereto, and the
Committee in its sole discretion may (i) provide that, unless this Option is
exercised in connection with such event, this Option shall expire upon
consummation of such event, or (ii) terminate this Option upon such terms and
conditions as it shall provide, which termination shall require payment or other
consideration which the Committee deems equitable in the circumstances.

 

11.         Amendment to this Option Award Agreement. The Committee may modify
or amend this Option if it determines, in its sole discretion, that amendment is
necessary or advisable in the light of any addition to or change in the Internal
Revenue Code or in the regulations issued thereunder, or any federal or state
securities laws or other law or regulation, which change occurs after the date
of grant of this Option and by its terms applies to this Option. No amendment of
this Option, however, may, without the consent of the Optionee, make any changes
which would adversely affect the rights of such Optionee.

 

8

 

 

12.         Notices. Notices hereunder shall be in writing and if to the Company
shall be delivered personally to the Secretary of the Company or mailed to its
principal office, 105 Norton Street, P.O. Box 271, Newark, New York 14513,
addressed to the attention of the Secretary and, if to the Optionee, shall be
delivered personally or mailed to the Optionee at Optionee’s address as the same
appears on the records of the Company.

 

13.         Stockholder Rights. This Option does not confer upon the holder
thereof any rights as a stockholder of the Company until such person shall have
exercised the Option, paid the Option Exercise Price and become a holder of
record of the purchased shares of Stock

 

14.         Interpretations of this Agreement. All decisions and interpretations
made by the Committee with regard to any question arising hereunder or under the
Plan shall be binding and conclusive on all persons having an interest in this
Option. The Option granted hereunder, and the common stock which may be issued
upon exercise thereof, are subject to the provisions of the Plan. In the event
there is any conflict between the provisions of this Agreement and those of the
Plan, the provisions of this Agreement shall govern.

 

15.         Successors and Assigns. This Agreement shall bind and inure to the
benefit of the parties hereto and the successors and assigns of the Company and,
to the extent provided in Section 7, to the personal representatives, legatees
and heirs of the Optionee.

 

IN WITNESS WHEREOF, the Company has caused this Option Award Agreement to be
executed on the day and year first above written.

 

  IEC ELECTRONICS CORP.         By:       W. Barry Gilbert   Its: Chief
Executive Officer, President and
Chairman of the Board

 

9

 

 

ACCEPTANCE

 

I, ________________________, hereby certify that I have read and fully
understand the foregoing Option Award Agreement. I acknowledge that I have been
apprised that it is the intent of the Company that Optionees obtain and retain
an equity interest in the Company. I hereby execute this Option Award Agreement
to indicate my acceptance of this Option and my intent to comply with the terms
thereof.

 

      Optionee           Street Address

 

          City State Zip Code

 

10

 

 

EXHIBIT A

 

_________________, 20__

IEC Electronics Corp.

105 Norton Street

P. O. Box 271

Newark, NY 14513

 

Attention: Secretary

 

Dear Sir:

 

This is to notify you that I hereby elect to exercise my option rights
to                             shares of common stock of IEC Electronics Corp.
(the "Company") granted under the Option Award Agreement (the "Agreement"),
dated                                           , 20__, issued to me pursuant to
the 2010 Omnibus Incentive Compensation Plan (the "Plan"). The option exercise
price pursuant to such Agreement, as adjusted, is $____________ per share or
$__________ in the aggregate.

 

In payment of the full option exercise price, I enclose (please complete as
appropriate):

 

(a)my check payable to IEC Electronics Corp. in the amount of $__________.

 

(b)__________ shares of common stock of the Company owned by me for at least six
months, free of any liens or encumbrances and having a fair market value of
$_________.

 

(c)an authorization letter which gives irrevocable instructions to the Company
to deliver the stock certificates representing the shares for which the option
is being exercised directly to ______________ (name and address of broker)
together with a copy of the instructions to _______________ (name of broker) to
sell such shares and promptly deliver to the Company the portion of the proceeds
equal to the total purchase price and withholding taxes due, if any.

 

I hereby certify that I am in compliance with the terms and conditions of the
Plan and the Agreement and, in particular, that I have not engaged in any
Detrimental Activity as defined in Section 8(a) of the Agreement. I understand,
acknowledge and agree that in the event I fail to comply with the provisions of
(i) – (vi) of Section 8(a) of the Agreement during the period specified in
Section 8(c) of the Agreement, the exercise of this Option may be rescinded by
the Company and I may become obligated to pay the Company the amount of any gain
realized or payment received as a result of the rescinded exercise, all as set
forth in Section 8(c) of the Agreement.

 

  Very truly yours,           Optionee's Signature

 

 

 

